Mr. Chief Justice Lawrence delivered the opinion of the Court: This was a proceeding to condemn a right of way, commenced under the act of 1852. ■ Before the trial in the circuit court the act of 1872 had taken effect, and the damages were assessed under the rule prescribed in that act. This was un.questionably right. The later act expressly repealed all conflicting provisions in the former, and where proceedings of this character were in fieri, it would necessarily follow that they must be completed under the new law. The State has the right to say on what terms it will allow its right of eminent domain to be exercised, so long as anything remains to be done by the corporation in order to complete the condemnation of the land. Judgment affirmed.